NO. 07-07-0256-CV

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                SEPTEMBER 28, 2007
                          ______________________________

                     AUCENCIO CASTRO ALVAREZ, APPELLANT

                                            V.

                          CYNDIA ANN ALVAREZ, APPELLEE
                        _________________________________

           FROM THE 46TH DISTRICT COURT OF WILBARGER COUNTY;

                  NO. 23,819; HONORABLE DAN MIKE BIRD, JUDGE
                        _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                ON MOTION TO DISMISS


       Aucencio Castro Alvarez, appellant, has filed a motion to dismiss this appeal

because a Motion for New Trial was granted by the trial court. No decision of this Court

having been delivered to date, we grant the motion. Accordingly, the appeal is dismissed.

TEX . R. APP. P. 42.1(a)(1).   All costs of this appeal are assessed to the appellant. No

motion for rehearing will be entertained and our mandate will issue forthwith.



                                                 Mackey K. Hancock
                                                     Justice